UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2202


In re: LAMONT DEMETRESS BOLDEN,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:12-cr-00364-D-1)


Submitted: November 16, 2017                                Decided: November 20, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lamont Demetress Bolden, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lamont Demetress Bolden petitions for a writ of mandamus, alleging that the

district court has unduly delayed acting on his 18 U.S.C. § 3582(c)(2) (2012) motion for a

sentence reduction. He seeks an order from this court directing the district court to act.

Our review of the district court’s docket reveals that the district court granted Bolden’s

motion on October 11, 2017. Accordingly, because the district court has recently decided

Bolden’s case, we deny the mandamus petition as moot. We grant leave to proceed in

forma pauperis. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                     PETITION DENIED




                                            2